Title: To James Madison from Jeremiah Van Rensselaer, 18 April 1801 (Abstract)
From: Rensselaer, Jeremiah Van
To: Madison, James


18 April 1801, Albany. Recommends John Barber, printer of the Albany Register, to be marshal of the Albany district. Barber has made considerable sacrifices of personal interest in maintaining a free press, which has been a powerful instrument in disposing citizens of northern and western New York toward change in administration of federal government. At Colonel Lyon’s recommendation, post was intended for Mr. Southwick, Barber’s business partner. However, Southwick prefers that Barber receive the appointment, so that he can continue his legal studies.
 

   
   RC (DNA: RG 59, LAR, 1801–9). 2 pp.; in a clerk’s hand, except for Van Rensselaer’s complimentary close and signature.


